Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8-9, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by Sharma (US 2013/0219456, hereinafter Sharma) and in view of Hinton (US 2006/0218628, hereinafter Hinton).
With respect to claim 1, Sharma discloses a method for providing an application to facilitate authenticated file transfers across a plurality of computing platforms, the method being implemented by at least one processor, the method comprising:
receiving, by the at least one processor from a client application, at least one call to perform at least one action, the at least one call including at least one message to transfer at least one file ([0154]-[0155], users request export/transfer of documents to another application);
validating, by the at least one processor using an identity federation service, the at least one call based on the at least one message ([0084], [0211], secure virtual file management system manages content with identity federation management systems.  Secured documents to client applications using security validation stamp);
authorizing, by the at least one processor, the at least one call and the client application based on a result of the validating ([0070], ACXS (Averail cloudXchange) maintains user’s identity, credentials, and authorization access to respective storage domains.  [0204], Averail client provides secure document container where each application will need to be authorized for access);
accessing, by the at least one processor, a networked repository via a secured communication protocol when the at least one call and the client application is authorized ([0060] policy and authorization model includes information management, mobile application-specific policies.  [0061], Averail stores content metadata, permissions and policies regarding its databases); and
initiating, by the at least one processor, the at least one action ([0299]-[0309], Amerail validates the user identity with Federated Identity Management Module prior to user client being able to create/read/upload/download rights managed document to access/transfer files).
Sharma does not disclose, however Hinton discloses identifying, by the at least one processor, at least one identifier and application information from the at least one message ([0073] user initiates a request for a protected resource and enterprise 204. [0077], federated computing environment provides identity information and attribute information about federated users ); and
comparing, by the at least one processor, the at least one identifier and the application information with known federated identity information ([0092]-[0096], federated environments including federated enterprises to establish trust relationships to validate and generate tokens for users to access resources),
wherein the at least one identifier includes a token ([0092] single sign-on and SAML token); and
wherein the application information includes application role information, the application role information corresponding to a role of the application ([0092]-[0096], role of trust server is to determine the required token type by another domain for any user identity translation and to include security token service).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Sharma by the system of Hinton to have user credential/validation with the federated computing environment.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to be create a more secure system by using trust services that are in the federated community service which adhere to certain standards of interoperability.
With respect to claim 8, Sharma discloses wherein the at least one file includes at least, one from among a list file and an object file, the at least one file relating to a computer resource for recording data in a computer storage device ([0538], policy definition includes document library, list, and document).
With respect to claim 9, Sharma discloses wherein the client, application includes an application programming interface that is usable to implement microservice applications in a plurality of different operating systems that are each deployed on a plurality of different networked platforms ([0221], first user on ipad moves downloaded file from first storage domain to a second user’s phone to a second application.  Second user shares file with third user, and third user uploads the client to a second storage domain).
With respect to claims 11 and 18-19, they are of similar claims as claims 1, and 8-9 and therefore are rejected for the same reasons above.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Hinton and in view of Carroll (US 2015/0264019, hereinafter Carroll).
With respect to claims 2 and 12, Sharma and Hinton does not disclose, however Carroll discloses wherein the at least one action includes at least one from among a file push action to store the at least one file in the networked repository (Carroll [0062], push MFT when request is to send the particular file to be stored at the server) and a file pull action to retrieve the at least one file from the networked repository (Carroll [0064], pull MFT when request is transfer a file and includes instruction to retrieve the particular file from off premises location server).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Sharma and Hinton by the system of Carroll to push and/or pull a file to a server for a file transfer request.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to be able to store the file in another application repository.
Claims 3, 6-7, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and in view of Hinton and in view of Carroll and in view of Jorgenson (US 2002/0104022, hereinafter Jorgenson).
With respect to claims 3 and 13, Sharma, Hinton, and Carroll does not disclose, however Jorgenson discloses wherein the at least one message includes at least one from among a token in a header of the at least one message, a name of the at least, one file as a query parameter, and the at least one file when the at least one call corresponds to the file push action ([0089], HTTP request header contains validation tokens, and query string which includes the virtual file name indicating the file to download).).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Sharma, Hinton and Caroll by the system of Jorgenson to have parameter in the header request.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to be able to call a file based on a request.
With respect to claims 6 and 16, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Sharma and Hinton for the same reasons identified in the rejection of claim 2. In addition, Carroll discloses wherein the at least one message includes at least one from among a token in a header of the at least one message and a characteristic of the at least one file as a query parameter when the at least one call corresponds to the file pull action repository (Carroll [0064], pull MFT when request is transfer a file and includes instruction to retrieve the particular file from off premises location server).
One of ordinary level of skill in the art would have been compelled to make the proposed modification to Sharma, Hinton and Caroll for the same reasons identified in the rejection of claim 3. In addition, Jorgenson discloses the characteristic including at least one from among a name of the at least one file and a location identifier of the at least one file (2002/0104022 [0088] [0089], HTTP request header contains validation tokens, and query string which includes the virtual file name indicating the file to download.  download transaction request to the Supplier Repository contains physical file name, physical directory/folder location).
With respect to claims 7 and 17, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Sharma and Hinton for the same reasons identified in the rejection of claim 2. In addition, Caroll discloses identifying, by the at least one processor in the networked repository, the at least one file based on the at least one message ([0064] determine the particular file to retrieve);
reading, by the at least one processor, the identified at least one file ([0064] determine the particular file to retrieve); and
transmitting, by the at least one processor via a communication interface, a multipart reply to the client application in response to the at least one call ([0064] responsive to the request, includes instruction to retrieve the particular file an initiate download after retrieve from the location server).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and in view of Hinton and in view of Carroll and in view of Jorgenson and in view of Prahlad (US 2010/0333116, hereinafter Prahlad).
With respect to claims 4 and 14, Sharma discloses copying, by the at least one processor, the at least one file in the at least one message ([0066], user can copy the document);
transmitting, by the at least one processor via a communication interface, a status code to the client application in response to the at least one call ([0263], response contains status information about the request in its message body).
Sharma, Hinton, Carroll, Jorgenson do not disclose however Prahlad discloses writing, by the at least one processor, the copied at least one file to the networked repository ( [0424] group of clients might copy or migrate data to a secondary storage which in turn writes the data to a cloud storage site).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Sharma, Hinton, Carroll and Jorgenson by the system of Prahald to write the copying request.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to write the file in response to the copy request.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and in view of Hinton and in view of Carroll and in view of Jorgenson and in view of Prahlad and in view of Fabozzi (US 6,085,251, hereinafter Fabozzi).
With respect to claims 5 and 15, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Sharma, Hinton, Carroll, and Jorgenson for the same reasons identified in the rejection of claim 4.  In addition, Prahlad discloses writing, by the at least one processor, each of the plurality of component files to the networked repository ([0424] group of clients might copy or migrate data to a secondary storage which in turn writes the data to a cloud storage site).
Sharma, Hinton, Carroll, Jorgenson, and Prahlad do not disclose however Fabozzi discloses dividing, by the at least one processor, the copied at least one file into a plurality of component files based on at least one predetermined criterion, each of the plurality of component files corresponding to a part of the at least one file (col. 3, lines 11-23, segmenting data from the file into a plurality of packets); 
wherein each of the plurality of component files is simultaneously written to the network repository (col. 3, lines 11-23, transmitting the packets substantially simultaneously to the receiving location).It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Sharma, Hinton Caroll, Jorgenson, and Prahlad by the system of Fabozzi to segment the copy request into packets.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to simultaneously write the packet so it lowers bandwidth.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and in view of Hinton and in view of Venkivolu (US 2019/0306221, hereinafter Venkivolu).
With respect to claims 10 and 20, Sharma and Hinton does not disclose, however Venkivolu discloses detecting, by the at least one processor, an interruption of the at least one action ([0032], file transfer is interrupted);
identifying, by the at least one processor, an interruption point that relates to the at least one action based on the detected interruption ([0032], file transfer is interrupted and can be resumed from a checkpoint); and
automatically reinitiating, by the at least one processor, the at least one action at the identified interruption point ([0032], checkpoint restart capability is enabled and the file transfer can be resumed from a checkpoint indication when a file transfer is interrupted).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Sharma and Hinton by the system of Venkivolu to resume at the interruption point.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to be able to create a more efficient system by being able to resume the interrupted transfer instead of starting from the beginning.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443